447 So. 2d 271 (1983)
Nelson WATTS, Petitioner,
v.
STATE of Florida, Respondent.
No. 83-2334.
District Court of Appeal of Florida, Second District.
November 23, 1983.
Jerry Hill, Public Defender, and L.S. Alperstein, Asst. Public Defender, Bartow, for petitioner.
PER CURIAM.
Petitioner seeks review of a decision of the Circuit Court of the Tenth Judicial Circuit, in and for Polk County, which affirmed a judgment and sentence of the County Court of Polk County. Petitioner was found guilty of loitering and prowling in violation of section 856.021, Florida Statutes (1981). On appeal to the circuit court, petitioner challenged section 856.021 as being facially unconstitutional for vagueness. Although the Florida Supreme Court considered such a challenge and rejected it in State v. Ecker, 311 So. 2d 104 (Fla. 1975), we are asked now to rule otherwise as a result *272 of the recent decision of the United States Supreme Court in Kolender v. Lawson, ___ U.S. ___, 103 S. Ct. 1855, 75 L. Ed. 2d 903 (1983), which declared the California loitering statute unconstitutionally vague on its face. While some of the authorities and reasoning relied upon in Ecker have now been disapproved in Kolender, we feel that section 856.021 is so much more definitive than the California statute as to render the result in Ecker still valid.
The petition is denied.
DANAHY, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.